1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     GENE ALLEN,                                           Case No. 3:19-cv-00376-MMD-WGC
4                                             Plaintiff                    ORDER
5            v.
6     AARON FORD,
7                                         Defendant
8
9    I.     DISCUSSION

10          On December 11, 2019, this Court ordered Plaintiff to file an inmate account

11   statement for the past six months in compliance with 28 U.S.C. § 1951(a) or pay the full

12   $400 filing fee for a civil action within thirty (30) days from the date of that order. (ECF

13   No. 22 at 2). On December 17, 2019, Plaintiff filed a motion for an extension of time to

14   file a fully complete application to proceed in forma pauperis because he had not received

15   his inmate account statement for the past six months from the NDOC yet. (ECF No. 23

16   at 2). The Court now grants Plaintiff’s motion for an extension of time. Plaintiff shall file

17   an inmate account statement for the past six months in compliance with 28 U.S.C. §

18   1951(a) or pay the full $400 filing fee on or before Tuesday, March 17, 2020.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

21   (ECF No. 23) is granted.

22          IT IS FURTHER ORDERED that on or before Tuesday, March 17, 2020, Plaintiff

23   shall either: (1) file an inmate account statement for the past six months in compliance

24   with 28 U.S.C. § 1951(a); or (2) pay the full $400 fee for filing a civil action (which includes

25   the $350 filing fee and the $50 administrative fee).

26   ///

27   ///

28   ///
1          IT IS FURTHER ORDERED that if Plaintiff fails to timely file an inmate account
2    statement for the past six months, the Court will dismiss the case, without prejudice, for
3    Plaintiff to file a new case when he is able to acquire the necessary documents to file a
4    fully complete application to proceed in forma pauperis.
5                  December 18, 2019
           DATED: _________________
6
7                                             UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
